

116 HR 860 IH: Social Security 2100 Act
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 860IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Larson of Connecticut (for himself, Ms. Adams, Mr. Aguilar, Ms. Barragán, Ms. Bass, Mrs. Beatty, Mr. Bera, Mr. Beyer, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Blunt Rochester, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Ms. Brownley of California, Mr. Brown of Maryland, Mrs. Bustos, Mr. Butterfield, Mr. Carbajal, Mr. Cárdenas, Mr. Carson of Indiana, Mr. Cartwright, Mr. Case, Mr. Casten of Illinois, Ms. Castor of Florida, Mr. Castro of Texas, Ms. Judy Chu of California, Mr. Cicilline, Mr. Cisneros, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Clyburn, Mr. Cohen, Mr. Connolly, Mr. Correa, Mr. Courtney, Mr. Cox of California, Mrs. Craig, Mr. Crow, Mr. Cuellar, Mr. Cummings, Ms. Davids of Kansas, Mr. Danny K. Davis of Illinois, Mrs. Davis of California, Ms. Dean, Mr. DeFazio, Ms. DeGette, Ms. DeLauro, Ms. DelBene, Mrs. Demings, Mr. DeSaulnier, Mr. Deutch, Mrs. Dingell, Mr. Doggett, Mr. Michael F. Doyle of Pennsylvania, Mr. Engel, Ms. Escobar, Ms. Eshoo, Mr. Espaillat, Mr. Evans, Mr. Foster, Ms. Frankel, Ms. Fudge, Ms. Gabbard, Mr. Gallego, Mr. García of Illinois, Ms. Garcia of Texas, Mr. Garamendi, Mr. Golden, Mr. Gomez, Mr. Gonzalez of Texas, Mr. Green of Texas, Mr. Grijalva, Ms. Haaland, Mr. Hastings, Mrs. Hayes, Mr. Heck, Mr. Higgins of New York, Ms. Hill of California, Mr. Himes, Ms. Kendra S. Horn of Oklahoma, Mr. Horsford, Ms. Houlahan, Mr. Huffman, Ms. Jackson Lee, Ms. Jayapal, Mr. Jeffries, Ms. Johnson of Texas, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Keating, Ms. Kelly of Illinois, Mr. Kennedy, Mr. Khanna, Mr. Kildee, Mr. Kilmer, Mr. Kim, Mrs. Kirkpatrick, Ms. Kuster of New Hampshire, Mr. Lamb, Mr. Langevin, Mr. Larsen of Washington, Mrs. Lawrence, Mr. Lawson of Florida, Ms. Lee of California, Mr. Levin of Michigan, Mr. Levin of California, Mr. Lewis, Mr. Ted Lieu of California, Ms. Lofgren, Mr. Lowenthal, Mr. Luján, Mr. Lynch, Mr. Malinowski, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McEachin, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Meng, Ms. Moore, Mr. Morelle, Mr. Moulton, Ms. Mucarsel-Powell, Mr. Nadler, Mrs. Napolitano, Mr. Neal, Mr. Neguse, Mr. Norcross, Ms. Norton, Ms. Ocasio-Cortez, Ms. Omar, Mr. Pallone, Mr. Panetta, Mr. Pappas, Mr. Pascrell, Mr. Payne, Mr. Perlmutter, Mr. Peterson, Ms. Pingree, Ms. Plaskett, Mr. Pocan, Ms. Porter, Ms. Pressley, Mr. Price of North Carolina, Mr. Quigley, Mr. Raskin, Miss Rice of New York, Mr. Richmond, Mr. Rouda, Ms. Roybal-Allard, Mr. Ruiz, Mr. Ruppersberger, Mr. Rush, Mr. Ryan, Mr. Sablan, Ms. Sánchez, Mr. Sarbanes, Ms. Scanlon, Ms. Schakowsky, Mr. Schiff, Ms. Schrier, Mr. Scott of Virginia, Mr. David Scott of Georgia, Mr. Serrano, Ms. Sewell of Alabama, Ms. Shalala, Mr. Sherman, Mr. Sires, Mr. Smith of Washington, Mr. Soto, Mr. Suozzi, Ms. Speier, Mr. Stanton, Ms. Stevens, Mr. Swalwell of California, Mr. Takano, Mr. Thompson of Mississippi, Mr. Thompson of California, Ms. Titus, Ms. Tlaib, Mr. Tonko, Mrs. Torres of California, Mrs. Trahan, Mr. Trone, Ms. Underwood, Mr. Vargas, Mr. Veasey, Mr. Vela, Ms. Velázquez, Ms. Wasserman Schultz, Ms. Waters, Mrs. Watson Coleman, Mr. Welch, Ms. Wexton, Ms. Wild, Ms. Wilson of Florida, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Education and Labor, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo protect our Social Security system and improve benefits for current and future generations.
	
 1.Short titleThis Act may be cited as the Social Security 2100 Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Strengthening Benefits
				Sec. 101. Across-the-board benefit increase.
				Sec. 102. More accurate cost-of-living adjustment for Social Security beneficiaries.
				Sec. 103. Increase in minimum benefit for lifetime low earners based on years in the workforce.
				Sec. 104. Increase in threshold amounts and rate for inclusion of Social Security benefits in
			 income.
				Sec. 105. Holding SSI, Medicaid, and CHIP beneficiaries harmless.
				Title II—Strengthening the Trust Fund
				Sec. 201. Determination of wages and self-employment income above contribution and benefit base
			 after 2019.
				Sec. 202. Inclusion of earnings over $400,000 in Social Security benefit formula.
				Sec. 203. Adjustment to the Social Security insurance contribution.
				Sec. 204. Social Security Trust Fund established.
		IStrengthening Benefits
			101.Across-the-board benefit increase
 (a)In generalSection 215(a)(1)(A)(i) of the Social Security Act (42 U.S.C. 415(a)(1)(A)(i)) is amended by striking 90 percent and inserting 93 percent.
				(b)Effective date
 (1)In generalThe amendment made by subsection (a) shall apply with respect to monthly insurance benefits payable for any month after December 2019.
 (2)Recomputation of primary insurance amountsNotwithstanding section 215(f) of the Social Security Act, the Commissioner of Social Security shall recompute primary insurance amounts originally computed for months prior to January 2020 to the extent necessary to carry out the amendments made by this section.
					102.More accurate cost-of-living adjustment for Social Security beneficiaries
 (a)In generalSection 215(i)(1) of the Social Security Act (42 U.S.C. 415(i)(1)) is amended by adding at the end the following new subparagraph:
					
 (H)the term Consumer Price Index means the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor Statistics of the Department of Labor)..
				(b)Application to pre-1979 law
 (1)In generalSection 215(i)(1) of the Social Security Act as in effect in December 1978, and as applied in certain cases under the provisions of such Act as in effect after December 1978, is amended by adding at the end the following new subparagraph:
						
 (D)the term Consumer Price Index means the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor Statistics of the Department of Labor)..
 (2)Conforming changeSection 215(i)(4) of the Social Security Act (42 U.S.C. 415(i)(4)) is amended by inserting and by section 102 of the Social Security 2100 Act after 1986. (c)No effect on adjustments under other lawsSection 215(i) of the Social Security Act (42 U.S.C. 415(i)) is amended by adding at the end the following:
					
 (6)Any provision of law (other than in this title, title VIII, or title XVI) which provides for adjustment of an amount based on a change in benefit amounts resulting from a determination made under this subsection shall be applied and administered without regard to the amendments made by subsections (a) and (b) of section 102 of the Social Security 2100 Act..
 (d)Publication of Consumer Price Index for Elderly ConsumersThe Bureau of Labor Statistics of the Department of Labor shall prepare and publish an index for each calendar month to be known as the Consumer Price Index for Elderly Consumers that indicates changes over time in expenditures for consumption which are typical for individuals in the United States who have attained age 62.
 (e)Effective dateThe amendments made by this section shall apply to determinations made with respect to cost-of-living computation quarters (as defined in section 215(i)(1)(B) of the Social Security Act (42 U.S.C. 415(i)(1)(B))) ending on or after September 30 of the calendar year in which this Act is enacted.
				103.Increase in minimum benefit for lifetime low earners based on years in the workforce
 (a)In generalSection 215(a)(1) of the Social Security Act (42 U.S.C. 415(a)(1)) is amended— (1)by redesignating subparagraph (D) as subparagraph (E); and
 (2)by inserting after subparagraph (C) the following new subparagraph:  (D) (i)Effective with respect to the benefits of individuals who become eligible for old-age insurance benefits or disability insurance benefits (or die before becoming so eligible) after 2019, no primary insurance amount computed under subparagraph (A) may be less than the greater of—
 (I)the minimum monthly amount computed under subparagraph (C); or (II)in the case of an individual who has more than 10 years of work (as defined in clause (iv)(I)), the alternative minimum amount determined under clause (ii).
									(ii)
 (I)The alternative minimum amount determined under this clause is the applicable percentage of 1/12 of the annual dollar amount determined under clause (iii) for the year in which the amount is determined.
 (II)For purposes of subclause (I), the applicable percentage is the percentage specified in connection with the number of years of work, as set forth in the following table:
										
											
													If the number of yearsThe applicable
													  of work is:percentage is:
												
													116.25 percent
													1212.50 percent
													1318.75 percent
													1425.00 percent
													1531.25 percent
													1637.50 percent
													1743.75 percent
													1850.00 percent
													1956.25 percent
													2062.50 percent
													2168.75 percent
													2275.00 percent
													2381.25 percent
													2487.50 percent
													2593.75 percent
													26100.00 percent
													27106.25 percent
													28112.50 percent
													29118.75 percent
													30 or more125.00 percent.
 (iii)The annual dollar amount determined under this clause is— (I)for calendar year 2020, the poverty guideline for 2019; and
 (II)for any calendar year after 2020, the annual dollar amount for 2020 multiplied by the ratio of— (aa)the national average wage index (as defined in section 209(k)(1)) for the second calendar year preceding the calendar year for which the determination is made, to
 (bb)the national average wage index (as so defined) for 2018. (iv)For purposes of this subparagraph—
 (I)the term year of work means, with respect to an individual, a year to which 4 quarters of coverage have been credited based on such individual’s wages and self-employment income; and
 (II)the term poverty guideline for 2019 means the annual poverty guideline for 2019 (as updated annually in the Federal Register by the Department of Health and Human Services under the authority of section 673(2) of the Omnibus Budget Reconciliation Act of 1981) as applicable to a single individual..
 (b)RecomputationNotwithstanding section 215(f)(1) of the Social Security Act, the Commissioner of Social Security shall recompute primary insurance amounts originally computed for months prior to November 2019 to the extent necessary to carry out the amendments made by this section.
 (c)Conforming amendmentSection 209(k)(1) of such Act (42 U.S.C. 409(k)(1)) is amended by inserting 215(a)(1)(E),  after 215(a)(1)(D),. 104.Increase in threshold amounts and rate for inclusion of Social Security benefits in income (a)In generalSubsection (a) of section 86 of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (a)In generalGross income for the taxable year of any taxpayer described in subsection (b) (notwithstanding section 207 of the Social Security Act) includes Social Security benefits in an amount equal to the lesser of—
 (1)85 percent of the Social Security benefits received during the taxable year, or (2)one-half of the excess described in subsection (b)(1)..
 (b)Base amountSubsection (c) of section 86 of such Code is amended to read as follows:  (c)Base amountFor purposes of this section, the term base amount means—
 (1)except as otherwise provided in this paragraph, $50,000, (2)$100,000 in the case of a joint return, and
 (3)zero in the case of a taxpayer who— (A)is married as of the close of the taxable year (within the meaning of section 7703) but does not file a joint return for such year, and
 (B)does not live apart from his spouse at all times during the taxable year.. (c)Hospital Insurance Trust Fund held harmlessSection 121(e)(1) of the Social Security Amendments of 1986 (42 U.S.C. 401 note) is amended by adding at the end the following new subparagraph:
					
 (C)The amounts appropriated to the hospital insurance trust fund by subparagraph (B) shall be determined, and transferred from the general fund, at such times and in such manner so as to replicate, to the extent possible, the appropriations and transfers which would have occurred with respect to such trust fund had subsections (a) and (b) of section 104 of the Social Security 2100 Act not been enacted..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 105.Holding SSI, Medicaid, and CHIP beneficiaries harmlessFor purposes of determining the income of an individual to establish eligibility for, and the amount of, benefits payable under title XVI of the Social Security Act, eligibility for medical assistance under the State plan under title XIX (or a waiver of such plan), or eligibility for child health assistance under the State child health plan under title XXI (or a waiver of the plan), the amount of any benefit to which the individual is entitled under title II of such Act shall be deemed not to exceed the amount of the benefit that would be determined for such individual under such title as in effect on the day before the date of the enactment of this Act.
			IIStrengthening the Trust Fund
			201.Determination of wages and self-employment income above contribution and benefit base after 2019
				(a)Determination of wages above contribution and benefit base after 2019
					(1)Amendments to the Internal Revenue Code
 (A)In generalParagraph (1) of section 3121(a) of the Internal Revenue Code of 1986 is amended by inserting after such calendar year. the following: The preceding sentence shall apply only to calendar years for which the contribution and benefit base (as so determined) is less than $400,000, and, for such calendar years, only to the extent remuneration paid to such employee by such employer with respect to employment does not exceed $400,000..
 (B)Conforming amendmentParagraph (1) of section 3121(a) of the Internal Revenue Code of 1986 is amended by striking Act) to and inserting Act), or in excess of $400,000, to. (2)Amendment to the Social Security ActSection 209(a)(1)(I) of the Social Security Act (42 U.S.C. 409(a)(1)(I)) is amended by inserting before the semicolon at the end the following: except that this subparagraph shall apply only to calendar years for which the contribution and benefit base (as so determined) is less than $400,000, and, for such calendar years, only to the extent remuneration paid to such employee by such employer with respect to employment does not exceed $400,000.
 (3)Effective dateThe amendments made by this subsection shall apply with respect to remuneration paid in calendar years after 2019.
					(b)Determination of self-Employment income above contribution and benefit base after 2019
					(1)Amendments to the Internal Revenue Code
 (A)In generalParagraph (1) of section 1402(b) of the Internal Revenue Code of 1986 is amended to read as follows:
							
 (1)in the case of the tax imposed by section 1401(a), an amount equal to— (A)$400,000, reduced (but not below zero) by
 (B)the sum of— (i)the part of the net earnings from self-employment (if any) which is not in excess of—
 (I)the amount equal to the contribution and benefit base (as determined under section 230 of the Social Security Act) which is effective for the calendar year in which such taxable year begins, minus
 (II)the amount of the wages paid to such individual during such taxable year, plus (ii)the amount of the wages paid to such individual during such taxable year which is in excess of the amount in clause (i)(I); or.
 (B)PhaseoutSubsection (b) of section 1402 of the Internal Revenue Code of 1986 is amended by adding at the end the following: Paragraph (1) shall apply only to taxable years beginning in calendar years for which the contribution and benefit base (as determined under section 230 of the Social Security Act) is less than $400,000..
						(2)Amendments to the Social Security Act
 (A)In generalSection 211(b)(1) of the Social Security Act (42 U.S.C. 411(b)) is amended— (i)in subparagraph (I)—
 (I)by inserting and before 2019 after 1974; and (II)by striking or at the end; and
 (ii)by adding at the end the following:  (J)For any taxable year beginning in any calendar year after 2019, an amount equal to—
 (i)$400,000, reduced (but not below zero) by (ii)the sum of—
 (I)the part of the net earnings from self-employment (if any) which is not in excess of— (aa)the amount equal to the contribution and benefit base (as determined under section 230) which is effective for the calendar year in which such taxable year begins, minus
 (bb)the amount of the wages paid to such individual during such taxable year, plus (II)the amount of the wages paid to such individual during such taxable year which is in excess of the amount in subclause (I)(aa); or.
 (B)PhaseoutSection 211(b) of the Social Security Act (42 U.S.C. 411(b)) is amended by adding at the end the following: Paragraph (1) shall apply only to taxable years beginning in calendar years for which the contribution and benefit base (as determined under section 230) is less than $400,000..
 (3)Effective dateThe amendments made by this subsection shall apply to net earnings from self-employment derived, and remuneration paid, in calendar years after 2019.
					202.Inclusion of earnings over $400,000 in Social Security benefit formula
 (a)Inclusion of earnings over $400,000 in determination of primary insurance amountsSection 215(a)(1)(A) of the Social Security Act (42 U.S.C. 415(a)(1)(A)) is amended— (1)in clause (ii), by striking and at the end;
 (2)in clause (iii), by inserting and at the end; and (3)by inserting after clause (iii) the following:
						
 (iv)2 percent of the individual’s excess average indexed monthly earnings (as defined in subsection (b)(5)(A))..
 (b)Definition of excess average indexed monthly earningsSection 215(b) of the Social Security Act (42 U.S.C. 415(b)) is amended— (1)by striking wages and self-employment income each place such terms appear and inserting basic wages and basic self-employment income, respectively; and
 (2)by adding at the end the following:  (5) (A)An individual's excess average indexed monthly earnings shall be equal to the amount of the individual's average indexed monthly earnings that would be determined under this subsection by substituting excess wages for basic wages and excess self-employment income for basic self-employment income each place such terms appear in this subsection (except in this paragraph).
 (B)For purposes of this subsection— (i)the term basic wages means that portion of the wages of an individual paid in a year that does not exceed the contribution and benefit base for the year;
 (ii)the term basic self-employment income means that portion of the self-employment income of an individual credited to a year that does not exceed an amount equal to the contribution and benefit base for the year minus the amount of the wages paid to the individual in the year;
 (iii)the term excess wages means that portion of the wages of an individual paid in a year after 2019 in excess of the higher of $400,000 or the contribution and benefit base for the year; and
 (iv)the term excess self-employment income means that portion of the self-employment income of an individual credited to a year after 2019 in excess of the higher of $400,000 or such contribution and benefit base..
 (c)Conforming amendmentSection 215(e)(1) of the Social Security Act (42 U.S.C. 415(e)(1)) is amended by inserting and before 2020 after after 1974. (d)Effective dateThe amendments made by this section shall apply with respect to individuals who initially become eligible (within the meaning of section 215(a)(3)(B) of the Social Security Act) for old-age or disability insurance benefits under title II of the Social Security Act, or who die (before becoming eligible for such benefits), in any calendar year after 2019.
				203.Adjustment to the Social Security insurance contribution
 (a)Tax on EmployeesSubsection (a) of section 3101 of the Internal Revenue Code of 1986 is amended by striking 6.2 percent of the wages (as defined in section 3121(a)) received by the individual with respect to employment (as defined in section 3121(b)) and inserting
 the following percentages of the wages (as defined in section 3121(a)) received by the individual with respect to employment (as defined in section 3121(b)):
							
									In cases of wagesThe rate of tax
									 received during:shall be:
								
									any calendar year after 1989 and before 20206.20 percent
									20206.25 percent
									20216.30 percent
									20226.35 percent
									20236.40 percent
									20246.45 percent
									20256.50 percent
									20266.55 percent
									20276.60 percent
									20286.65 percent
									20296.70 percent
									20306.75 percent
									20316.80 percent
									20326.85 percent
									20336.90 percent
									20346.95 percent
									20357.00 percent
									20367.05 percent
									20377.10 percent
									20387.15 percent
									20397.20 percent
									20407.25 percent
									20417.30 percent
									20427.35 percent
									any calendar year after 20427.40 percent..
 (b)Tax on EmployersSubsection (a) of section 3111 of the Internal Revenue Code of 1986 is amended by striking 6.2 percent of the wages (as defined in section 3121(a)) paid by the employer with respect to employment (as defined in section 3121(b)) and inserting
 the following percentages of the wages (as defined in section 3121(a)) paid by the employer with respect to employment (as defined in section 3121(b)):
							
									In cases of wagesThe rate of tax
									 received during:shall be:
								
									any calendar year after 1989 and before 20206.20 percent
									20206.25 percent
									20216.30 percent
									20226.35 percent
									20236.40 percent
									20246.45 percent
									20256.50 percent
									20266.55 percent
									20276.60 percent
									20286.65 percent
									20296.70 percent
									20306.75 percent
									20316.80 percent
									20326.85 percent
									20336.90 percent
									20346.95 percent
									20357.00 percent
									20367.05 percent
									20377.10 percent
									20387.15 percent
									20397.20 percent
									20407.25 percent
									20417.30 percent
									20427.35 percent
									any calendar year after 20427.40 percent..
 (c)Self-Employment IncomeSubsection (a) of section 1401 of the Internal Revenue Code of 1986 is amended by striking 12.4 percent of the amount of the self-employment income for such taxable year and inserting the following percentages of the amount of the self-employment income for such taxable year:
							
									In cases of wagesThe rate of tax
									 received during:shall be:
								
									any calendar year after 1989 and before 202012.40 percent
									202012.50 percent
									202112.60 percent
									202212.70 percent
									202312.80 percent
									202412.90 percent
									202513.00 percent
									202613.10 percent
									202713.20 percent
									202813.30 percent
									202913.40 percent
									203013.50 percent
									203113.60 percent
									203213.70 percent
									203313.80 percent
									203413.90 percent
									203514.00 percent
									203614.10 percent
									203714.20 percent
									203814.30 percent
									203914.40 percent
									204014.50 percent
									204114.60 percent
									204214.70 percent
									any calendar year after 204214.80 percent..
 (d)Effective dateThe amendments made by this section shall apply to remuneration received, and taxable years beginning, after December 31, 2019.
				204.Social Security Trust Fund established
 (a)In generalSection 201(a) of the Social Security Act (42 U.S.C. 401(a)) is amended to read as follows:  (a)There is hereby created on the books of the Treasury of the United States a trust fund to be known as the Social Security Trust Fund. The Social Security Trust Fund shall consist of the securities held by the Secretary of the Treasury for the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund and the amount standing to the credit of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund on the books of the Treasury on January 1 of the first calendar year beginning after the date of the enactment of section 204 of the Social Security 2100 Act, which securities and amount the Secretary of the Treasury is authorized and directed to transfer to the Social Security Trust Fund, and, in addition, such gifts and bequests as may be made as provided in subsection (i)(1), and such amounts as may be appropriated to, or deposited in, the Social Security Trust Fund as hereinafter provided. There is hereby appropriated to the Social Security Trust Fund for the first fiscal year that begins after date of the enactment of section 204 of the Social Security 2100 Act, and for each fiscal year thereafter, out of any moneys in the Treasury not otherwise appropriated, amounts equivalent to 100 percent of—
 (1)the taxes imposed by chapter 21 (other than sections 3101(b) and 3111(b)) of the Internal Revenue Code of 1986 with respect to wages (as defined in section 3121 of such Code) reported to the Secretary of the Treasury pursuant to subtitle F of the Internal Revenue Code of 1986, as determined by the Secretary of the Treasury by applying the applicable rates of tax under such chapter (other than sections 3101(b) and 3111(b)) to such wages, which wages shall be certified by the Commissioner of Social Security on the basis of the records of wages established and maintained by such Commissioner in accordance with such reports; and
 (2)the taxes imposed by chapter 2 (other than section 1401(b)) of the Internal Revenue Code of 1986 with respect to self-employment income (as defined in section 1402 of such Code) reported to the Secretary of the Treasury on tax returns under subtitle F of such Code, as determined by the Secretary of the Treasury by applying the applicable rate of tax under such chapter (other than section 1401(b)) to such self-employment income, which self-employment income shall be certified by the Commissioner of Social Security on the basis of the records of self-employment income established and maintained by the Commissioner of Social Security in accordance with such returns.
							The amounts appropriated by paragraphs (1) and (2) shall be transferred from time to time from the
			 general fund in the Treasury to the Social Security Trust Fund, such
			 amounts to be determined on the basis of estimates by the Secretary of the
			 Treasury of the taxes, specified in paragraphs (1) and (2), paid to or
			 deposited into the Treasury; and proper adjustments shall be made in
			 amounts subsequently transferred to the extent prior estimates were in
			 excess of or were less than the taxes specified in such paragraphs (1) and
			 (2). All amounts transferred to the Social Security Trust Fund under the
			 preceding sentence shall be invested by the Managing Trustee in the same
			 manner and to the same extent as the other assets of the Trust Fund.
			 Notwithstanding the preceding sentence, in any case in which the Secretary
			 of the Treasury determines that the assets of the Trust Fund would
			 otherwise be inadequate to meet the Trust Fund's obligations for any
			 month, the Secretary of the Treasury shall transfer to the Trust Fund on
			 the first day of such month the total amount which would have been
			 transferred to the Trust Fund under this section as in effect on October
			 1, 1990; and the Trust Fund shall pay interest to the general fund on the
			 amount so transferred on the first day of any month at a rate (calculated
			 on a daily basis, and applied against the difference between the amount so
			 transferred on such first day and the amount which would have been
			 transferred to the Trust Fund up to that day under the procedures in
			 effect on January 1, 1983) equal to the rate earned by the investments of
			 the Trust Fund in the same month under subsection (d)..
 (b)Required actuarial analysisSection 201(c) of the Social Security Act is amended by striking the fourth sentence in the matter following paragraph (5) and inserting the following: Such report shall also include actuarial analysis of the benefit cost with respect to disabled beneficiaries and their auxiliaries, to retired beneficiaries and their auxiliaries, and to survivor beneficiaries..
				(c)Board of Trustees
 (1)Board of Trustees of Social Security Trust FundSection 201(c) of the Social Security Act, as amended by subsection (b) of this section, is further amended in the matter preceding paragraph (1) by striking the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund (hereinafter in this title called the Trust Funds) and inserting the Social Security Trust Fund (in this title referred to as the Trust Fund).
 (2)Continuity of Board of TrusteesThe Board of Trustees of the Social Security Trust Fund created by the amendment made by subsection (a) shall be a continuous body with the Board of Trustees of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund in operation prior to the effective date of such amendment. Individuals serving as members of the Board of Trustees of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund as of the effective date of such amendment shall serve the remainder of their term as members of the Board of Trustees of the Social Security Trust Fund.
					(d)Conforming amendments related to Social Security Trust Fund
 (1)Amendment to section headingThe section heading for section 201 of the Social Security Act is amended to read as follows: Social Security Trust Fund. (2)Board of TrusteesSection 201(c) of such Act, as amended by subsections (b) and (c)(1), is further amended—
 (A)in the matter preceding paragraph (1), by striking Board of Trustees of the Trust Funds and inserting Board of Trustees of the Trust Fund; (B)in paragraph (1), by striking Trust Funds and inserting Trust Fund;
 (C)in paragraph (2)— (i)by striking Trust Funds and inserting Trust Fund; and
 (ii)by striking their and inserting its; (D)in paragraph (3), by striking either of the Trust Funds and inserting the Trust Fund;
 (E)in paragraph (5)— (i)by striking managing the Trust Funds and inserting managing the Trust Fund; and
 (ii)by striking Trust Funds are and inserting Trust Fund is; (F)in the matter following paragraph (5), by striking Trust Funds each place it appears and inserting Trust Fund; and
 (G)in the second sentence in the matter following paragraph (5), by striking whether the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, individually and collectively, are and inserting whether the Social Security Trust Fund is.
 (3)InvestmentsSection 201 of such Act is amended in subsections (d) and (e) by striking Trust Funds each place it appears and inserting Trust Fund. (4)Crediting of interest and proceeds to Trust FundsSection 201(f) of such Act is amended—
 (A)by striking the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund shall be credited to and form a part of the Federal Old-Age and Survivors Insurance Trust Fund and the Disability Insurance Trust Fund, respectively and inserting the Social Security Trust Fund shall be credited to and form a part of the Social Security Trust Fund;
 (B)by striking either of the Trust Funds and inserting the Trust Fund; and (C)by striking such Trust Fund and inserting the Trust Fund.
 (5)Administrative costsSection 201(g) of such Act is amended— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking Of the amounts authorized to be made available out of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund under the preceding sentence and all that follows through (Public Law 103–296).; and
 (ii)in subparagraph (B)(i)— (I)by striking subclauses (II) and (III) and inserting the following:
									
 (II)the portion of such costs which should have been borne by the Social Security Trust Fund,; and (II)by redesignating subclauses (IV) and (V) as subclauses (III) and (IV);
 (B)in paragraph (2)— (i)by striking Trust Funds and inserting Trust Fund; and
 (ii)by striking the last sentence; and (C)in paragraph (4), by striking Trust Funds each place it appears and inserting Trust Fund.
 (6)Benefit paymentsSection 201(h) of such Act is amended to read as follows:  (h)All benefit payments required to be made under this title shall be made only from the Social Security Trust Fund..
 (7)GiftsSection 201(i) of such Act is amended— (A)in paragraph (1), by striking the Federal Old-Age and Survivors Insurance Trust Fund, the Federal Disability Insurance Trust Fund and inserting the Social Security Trust Fund; and
 (B)in paragraph (2)(B), by striking the Federal Old-Age and Survivors Insurance Trust Fund and inserting the Social Security Trust Fund. (8)Travel expensesSection 201(j) of such Act is amended by striking the Federal Old-Age and Survivors Insurance Trust Fund, or the Federal Disability Insurance Trust Fund (as determined appropriate by the Commissioner of Social Security) and inserting the Social Security Trust Fund.
 (9)Demonstration projectsSection 201(k) of such Act is amended by striking the Federal Disability Insurance Trust Fund and the Federal Old-Age and Survivors Insurance Trust Fund, as determined appropriate by the Commissioner of Social Security and inserting the Social Security Trust Fund.
 (10)Benefit checksSection 201(m) of such Act is amended— (A)in paragraph (2), by striking each of the Trust Funds and inserting the Social Security Trust Fund;
 (B)in paragraph (3), by striking one of the Trust Funds and inserting the Trust Fund; and (C)by striking such Trust Fund each place it appears and inserting the Trust Fund.
						(11)Conforming repeals
 (A)In generalSection 201 of such Act is amended by striking subsections (b), (l), and (n). (B)RedesignationsSection 201 of such Act is further amended—
 (i)by redesignating subsections (c) through (j) as subsections (b) through (i), respectively; (ii)by redesignating subsection (k) as subsection (j); and
 (iii)by redesignating subsection (m) as subsection (k). (C)References to redesignated sections (i)Section 201(a) of such Act, as amended by subsection (a) of this section, is further amended—
 (I)by striking subsection (i)(1) and inserting subsection (h)(1); and (II)by striking subsection (d) and inserting subsection (c).
 (ii)Section 1131(b)(1) of such Act is amended by striking section 201(g)(1) and inserting section 201(f)(1). (e)Other conforming amendments to Social Security Act (1)Title IITitle II of the Social Security Act (42 U.S.C. 401 et seq.) is amended—
 (A)in section 202(x)(3)(B)(iii), by striking the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, as appropriate, and inserting the Social Security Trust Fund;
 (B)in section 206(d)(5), by striking the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, as appropriate and inserting the Social Security Trust Fund;
 (C)in section 206(e)(3)(B), by striking the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund and inserting the Social Security Trust Fund;
 (D)in section 208(b)(5)(A), by striking the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, as appropriate and inserting the Social Security Trust Fund;
 (E)in section 215(i)(1)(F)— (i)in clause (i)—
 (I)by striking the combined balance in the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund and inserting the balance in the Social Security Trust Fund; and
 (II)by striking and reduced by the outstanding amount of any loan (including interest thereon) theretofore made to either such Fund from the Federal Hospital Insurance Trust Fund under section 201(l); and
 (ii)in clause (ii)— (I)by striking the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund and inserting the Social Security Trust Fund; and
 (II)by striking (other than payments and all that follows through from that Account; (F)in section 217(g)(2), by inserting after the first sentence the following: For purposes of any such revision of the amount determined under paragraph (1) that occurs in a year after 2015, any reference in such paragraph to the Federal Old-Age and Survivors Insurance Trust Fund or the Federal Disability Insurance Trust Fund shall be deemed to be a reference to the Social Security Trust Fund.;
 (G)in section 221(e)— (i)by striking Trust Funds each place it appears and inserting Trust Fund; and
 (ii)by striking the last sentence; (H)in section 221(f), by striking Trust Funds and inserting Trust Fund;
 (I)in section 222(d)— (i)in the section heading, by striking Trust Funds and inserting Trust Fund;
 (ii)in paragraph (1), by striking to the end that savings will accrue to the Trust Funds as a result of rehabilitating such individuals, there are authorized to be transferred from the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund and inserting to the end that savings will accrue to the Trust Fund as a result of rehabilitating such individuals, there are authorized to be transferred from the Social Security Trust Fund; and
 (iii)by amending paragraph (4) to read as follows:  (4)The Commissioner of Social Security shall determine according to such methods and procedures as the Commissioner may deem appropriate the total amount to be reimbursed for the cost of services under this subsection.;
 (J)in section 228(g)— (i)in the section heading, by striking Federal Old-Age and Survivors Insurance Trust Fund and inserting Social Security Trust Fund; and
 (ii)in the matter preceding paragraph (1), by striking Federal Old-Age and Survivors Insurance Trust Fund and inserting Social Security Trust Fund; (K)in section 231(c), by striking Trust Funds each place it appears and inserting Trust Fund; and
 (L)in section 234(a)(1), by striking Trust Funds and inserting Trust Fund. (2)Title VIITitle VII of the Social Security Act (42 U.S.C. 901 et seq.) is amended—
 (A)in section 703(j), by striking Federal Disability Insurance Trust Fund, the Federal Old-Age and Survivors Insurance Trust Fund, and inserting Social Security Trust Fund; (B)in section 708(c), by striking the OASDI trust fund ratio under section 201(l), after computing;
 (C)in section 709— (i)in subsection (a), by striking Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund and inserting Social Security Trust Fund; and
 (ii)in subsection (b)— (I)in paragraph (1), by striking section 201(l) or; and
 (II)in paragraph (2), by striking Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund and inserting Social Security Trust Fund; and (D)in section 710—
 (i)in subsection (a), by striking Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund and inserting Social Security Trust Fund; and (ii)in subsection (b)—
 (I)by striking any Trust Fund specified in subsection (a) and inserting the Social Security Trust Fund; and (II)by striking payments from any such Trust Fund and inserting payments from the Social Security Trust Fund.
 (3)Title XITitle XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended— (A)in section 1106(b), by striking the Federal Old-Age and Survivors Insurance Trust Fund, the Federal Disability Insurance Trust Fund and inserting the Social Security Trust Fund;
 (B)in section 1129(e)(2)(A), by striking the Federal Old-Age and Survivors Insurance Trust Fund or the Federal Disability Insurance Trust Fund, as determined appropriate by the Secretary and inserting the Social Security Trust Fund;
 (C)in sections 1131(b)(2) and 1140(c)(2), by striking the Federal Old-Age and Survivors Insurance Trust Fund and inserting the Social Security Trust Fund; (D)in section 1145(c)—
 (i)by striking paragraphs (1) and (2) and inserting the following:  (1)the Social Security Trust Fund;; and
 (ii)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and (E)in section 1148(j)(1)(A)—
 (i)in the first sentence, by striking the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund and inserting the Social Security Trust Fund; and
 (ii)by striking the second sentence. (4)Title XVIIITitle XVIII of the Social Security Act (42 U.S.C. 1395) is amended—
 (A)in section 1817(g), by striking Federal Old-Age and Survivors Insurance Trust Fund and from the Federal Disability Insurance Trust Fund and inserting Social Security Trust Fund;
 (B)in section 1840(a)(2), by striking Federal Old-Age and Survivors Insurance Trust Fund or the Federal Disability Insurance Trust Fund and inserting Social Security Trust Fund; and (C)in section 1841(f), by striking Federal Old-Age and Survivors Insurance Trust Fund and from the Federal Disability Insurance Trust Fund and inserting Social Security Trust Fund.
						(f)Conforming amendments outside of Social Security Act
					(1)Budget
 (A)Off-budget exemptionSection 405(a) of the Congressional Budget Act of 1974 (2 U.S.C. 655(a)) is amended by striking Federal Old-Age and Survivors Insurance and Federal Disability Insurance Trust Funds and inserting Social Security Trust Fund. (B)Sequestration exemptionSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by striking Payments to Social Security Trust Funds and inserting Payments to the Social Security Trust Fund.
						(2)Tax
 (A)Taxable wagesSection 3121(l)(4) of the Internal Revenue Code of 1986 is amended by striking Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund and inserting Social Security Trust Fund. (B)Overpayments (i)Section 6402(d)(3)(C) of the Internal Revenue Code of 1986 is amended by striking Federal Old-Age and Survivors Insurance Trust Fund or the Federal Disability Insurance Trust Fund, whichever is certified to the Secretary as appropriate by the Commissioner of Social Security and inserting Social Security Trust Fund.
 (ii)Subsection (f)(2)(B) of section 3720A of title 31, United States Code, is amended by striking Federal Old-Age and Survivors Insurance Trust Fund or the Federal Disability Insurance Trust Fund, whichever is certified to the Secretary of the Treasury as appropriate by the Commissioner of Social Security and inserting Social Security Trust Fund.
 (3)False claims penaltiesSubsection (g)(2) of section 3806 of title 31, United States Code, is amended— (A)in subparagraph (B)—
 (i)by striking Secretary of Health and Human Services and inserting Commissioner of Social Security; and (ii)by striking Federal Old-Age and Survivors Insurance Trust Fund and inserting Social Security Trust Fund; and
 (B)in subparagraph (C)— (i)by striking Secretary of Health and Human Services and inserting Commissioner of Social Security; and
 (ii)by striking Federal Disability Insurance Trust Fund and inserting Social Security Trust Fund. (4)Railroad Retirement BoardSection 7 of the Railroad Retirement Act of 1974 (45 U.S.C. 231f) is amended—
 (A)in subsection (b)(2), by striking Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund and inserting Social Security Trust Fund; (B)in subsection (c)(2)—
 (i)by striking Secretary of Health, Education, and Welfare each time it appears and inserting Commissioner of Social Security; and (ii)by striking Federal Old-Age and Survivors Insurance Trust Fund, the Federal Disability Insurance Trust Fund, each time it appears and inserting Social Security Trust Fund; and
 (C)in subsection (c)(4), by striking Federal Old-Age and Survivors Insurance Trust Fund, the Federal Disability Insurance Trust Fund, and inserting Social Security Trust Fund. (g)Rule of constructionEffective beginning on January 1 of the first calendar year beginning after the date of the enactment of this section, any reference in law to the Federal Old-Age and Survivors Insurance Trust Fund or the Federal Disability Insurance Trust Fund is deemed to be a reference to the Social Security Trust Fund.
 (h)Effective dateThe amendments made by this section shall take effect on January 1 of the first calendar year beginning after the date of the enactment of this section.
				